NO. 07-05-0361-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 AUGUST 30, 2006
                         ______________________________

                    LAQUANNA LASHAE MEANDER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 50,898-D; HONORABLE DON EMERSON, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


      Appellant LaQuanna LaShae Meander appeals her drug possession conviction and

accompanying sentence of five years confinement in the Institutional Division of the Texas

Department of Criminal Justice. We will affirm the trial court’s judgment and grant

counsel’s motion to withdraw.


      Appellant was indicted for the offense of possession of a controlled substance in a

drug free zone. On September 30, 2005, appellant entered an open plea of guilty to the

offense. Appellant and her counsel acknowledged she received and reviewed written
admonishments. Appellant further signed a judicial confession of her guilt to the offense

as alleged in the indictment. Having determined that appellant was mentally competent,

and that her actions in court were freely and voluntarily taken, the trial court accepted

appellant’s plea of guilty. Appellant was the only witness called to testify during the

punishment phase. Following the punishment phase of the trial, the trial court sentenced

appellant to five years in the Institutional Division of the Texas Department of Criminal

Justice.


       Appellant’s counsel has filed a brief stating that he has carefully reviewed the record

in this case and concludes there is no reversible error and that the appeal is frivolous. See

Anders v. California, 386 U.S. 738, 744-45 (1967). Counsel has also filed a motion to

withdraw and, by letter, informed appellant of her right to file a pro se brief. Johnson v.

State, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d). By letter dated April 19,

2006, this court also notified appellant of her opportunity to submit a response to the

Anders brief and motion to withdraw filed by her counsel, granting her until May 19, 2006

to do so. This court’s letter also reminded appellant to contact her counsel if she needed

to review any part of the appellate record to prepare a response. Appellant has not filed

a brief or other response.


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found

no such grounds. After reviewing the record before us and counsel’s brief, we agree with



                                              2
counsel that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel’s motion to withdraw is granted and the trial court’s judgment

is affirmed.




                                                  James T. Campbell
                                                      Justice


Do not publish.




                                              3